McMurray, Presiding Judge.
Defendant was indicted in seven counts for aggravated assault upon a peace officer. The evidence adduced at a jury trial reveals that defendant, along with at least two other accomplices, sprayed bullets at seven law enforcement officers who were attempting to subdue a suspect during a riot. Specifically, the State proved that one of the accomplices fired a pistol during the riot; that defendant followed up by firing several rounds at the officers from the same pistol; and that another accomplice fled with the offensive weapon after the shooting. One of the officers went down during the shooting. He was wounded in the thigh.
The jury found defendant guilty of six counts of aggravated assault upon a peace officer, but not guilty on the count charging defendant with aggravated assault upon the peace officer who was struck by a bullet. This appeal followed the denial of defendant’s motion for new trial. Held:
1. Defendant’s contention that the evidence was insufficient to support the jury’s verdicts is without merit. Three accomplices testified that defendant shot at a group of law enforcement officers who were attempting to subdue a suspect in their neighborhood. Five of the victims testified that they (along with the officer who did not testify) were the subject of gunfire while they were attempting to subdue a suspect during a riot. Defendant admitted that he was at the scene *641of the shooting but claimed that he had nothing to do with the gunfire. This evidence is sufficient to authorize the jury’s finding that defendant is guilty, beyond a reasonable doubt, of six counts of aggravated assault upon a peace officer. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Duitsman v. State, 212 Ga. App. 348 (1) (441 SE2d 888).
Decided October 3, 1995.
David E. Morgan III, for appellant.
John C. Pridgen, District Attorney, Kathryn 0. Fallin, Assistant District Attorney, for appellee.
2. Defendant’s remaining enumerations of error are not supported by citation of authority or argument and are therefore deemed abandoned in accordance with Court of Appeals Rule 27 (c) (2). See Johnson v. State, 216 Ga. App. 858, 861 (5) (456 SE2d 251).

Judgment affirmed.


Andrews and Blackburn, JJ., concur.